Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert M Asher (Reg. No. 30,445) on March 22, 2022.
The application has been amended as follows: 
Amend claim 1 as follows:
Lines 14-15, replace “wherein the processing of the at least one information signal comprises nearly continuous determination” with --wherein the processing of the at least one information signal comprises continuous determination--.
Amend claim 18 as follows:
Lines 11-12, replace “wherein the determining comprises a nearly continuous determination” with --wherein the determining comprises a continuous determination--.
Amend claim 19 as follows:
Line 5, replace “receiving antenna signals based on at least the unmodulated signal parts” with --receiving antenna signals based on at least respective unmodulated signal parts--.

Amend claim 20 as follows:
Line 3, replace “receiving antenna signals based on at least the unmodulated signal parts” with --receiving antenna signals based on at least respective unmodulated signal parts--.
Lines 11-12, replace “wherein the determining comprises a nearly continuous determination” with --wherein the determining comprises a continuous determination--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NABIL H SYED/Primary Examiner, Art Unit 2683